Title: To George Washington from Philip Van Rensselaer, 1 November 1779
From: Rensselaer, Philip Van
To: Washington, George


        
          Albany 1 Novem⟨ber⟩ 1779
        
        Your Excellencies Favour of the 12 Ult: I have received, with my Return Inclosed, for the month of September last, in Which Appeared to be some Mistakes, Occassioned, my not explaining properly the several Columes mark’d, here inclosed I Transmit your Excellency a fair Copy, also a Return for the month of October by Which your Excellency will find What Number of Arms and Bayonets have been repaired in the month of October, What Number is now in good repair, what is repairable and Irrepairable. I have the Honour to be most Respectfully Your Excellencies Most Obedt Servt
        
          P. V. RensselaerPublic storekeeper
        
      